OPINION.
GRRen :
The taxpayer did not during the taxable years keep records from which his income could accurately be determined, and *241m making his returns estimated that 10 per cent of his gross sales was a fair return of income. The Commissioner has concluded on the facts before him that a return of 18 per cent of total sales properly reflects the taxpayer’s gross profits, and the burden is now on the petitioner to show error in this determination. This he has failed to do. He has testified as to conditions-existing which might tend to reduce profits to a smaller percentage of his total sales, and with reference to certain commodities has testified as to the percentage of profit which he “ figured ” (whatever that may mean) he made thereon, but at the most these are merely estimates and are not based on known facts.

Judgment will ~be entered for the Commissioner.